Citation Nr: 1754295	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of recurrent pneumothorax with pleural effusion.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with asthma, to include as secondary to residuals of recurrent pneumothorax with pleural effusion.

3.  Entitlement to service connection for bronchitis, to include as secondary to residuals of recurrent pneumothorax with pleural effusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2016, the Board remanded the case, in part, in order to afford the Veteran a VA examination so as to determine the current nature and severity of his residuals of recurrent pneumothorax with pleural effusion as well as the etiology of his COPD/asthma and bronchitis.  Such was accomplished in March 2017; however, for the below reasons, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination.

As an initial matter, the Board notes that the July 2016 remand observed that a new VA examination was warranted in regard to the Veteran's increased rating claim as he had testified that his symptoms had increased in severity since his September 2015 VA examination and November 2015 pulmonary function test (PFT).  As such, in ordering the examination, the Board directed that "the examiner should conduct PFTs;" however, such was not accomplished in connection with March 2017 VA examination.  Rather, the examiner relied upon the PFTs from November 2015.

Further, with regard to the Veteran's service connection claims, the March 2017 VA examiner opined that it was less likely than not that his claimed disorders of COPD/asthma and bronchitis had their onset in service or were caused or aggravated by his residuals of recurrent pneumothorax with pleural effusion.  In support of such opinions, the examiner asserted that there was no record of spontaneous pneumothorax after 1962; however, VA medical records dated in March and November of 1969 advise of then spontaneous pneumothoraces.  See also VA Pulmonary Consult record dated March 3, 2003, advising "has a h/o pneumothoraces, bilateral, last 4 yr ago, all spontaneous."  The examiner also averred that there was no link between the Veteran's COPD/asthma and his pneumothorax because "the pneumothorax with pleural effusion had resolved multiple decades before the onset of COPD and asthma," which the examiner said was in 2003; however, VA Pulmonary Clinic records dated in December 1983 show a diagnosis of asthma with possibility of emphysema.  See also VA medical record dated August 5, 1986, advising of mild COPD.  Finally, VA medical records also chronicle treatment, including steroid medication, for pneumonia (see, e.g., VA medical records dated in March 2012 and June 2017); however, contrary to the Board's directives, the examiner did not identify this pulmonary disorder.  Therefore, based on the foregoing, the Veteran should therefore be afforded a new VA examination so as to address such matters.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

In addition to the foregoing, the Board further notes that, pursuant to its July 2016 remand directives, the AOJ contacted the Social Security Administration (SSA) in January 2017 in order to obtain copy of the Veteran's Social Security disability records; however, there is no ensuing response from SSA and the AOJ did not issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  As such, remand for compliance with this directive in the Board's July 2016 remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain whether the Veteran has, at any time, been in receipt of SSA disability benefits and, if so, obtain such records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination so as to determine the current nature and severity of his residuals of recurrent pneumothorax with pleural effusion, and the etiology of his COPD with asthma and bronchitis.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's medical history and symptoms with the Veteran and document said in the examination report.

Following a physical examination, the examiner must identify all current respiratory/ pulmonary disorders found to be present.  He or she should specifically indicate whether the Veteran has, at any time since May 2010, had a diagnosis of COPD, asthma, and/or bronchitis, or any other respiratory disorder, to include pneumonia (as noted in March 2012 and June 2017 VA treatment records).

The examiner should describe all respiratory/pulmonary symptomatology found to be present and indicate whether such is attributable at least in part to the Veteran's residuals of recurrent pneumothorax with pleural effusion.  

The examiner should conduct PFT and report all such results.  He or she is specifically requested to indicate whether the results are attributable at least in part to the Veteran's residuals of recurrent pneumothorax with pleural effusion.  

With regard to any diagnosis other than pneumothorax, to include COPD, asthma, and/or bronchitis, or pneumonia, the examiner should offer an opinion with regard to the following inquiries:

(A)  whether it is at least as likely as not (i.e., a 50 percent probability, or greater) that such disorder had its onset during service, or is otherwise related to service?  In offering such opinion, the examiner should consider the Veteran's report at his March 1963 VA examination that he had pain, an occasional cough, and shortness of breath, and his report at his March 1968 VA examination that he had colds approximately 12 times a year, for which he saw his family physician, and continued to experience pain.

(B)  whether it is at least as likely as not (i.e., a 50 percent probability, or greater) that such disorder is caused OR aggravated by the Veteran's residuals of recurrent pneumothorax with pleural effusion.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering the foregoing opinions, the examiner should consider VA medical records dated in March and November of 1969 that advise of then spontaneous pneumothoraces.  See also VA Pulmonary Consult record dated March 3, 2003, advising "has a h/o pneumothoraces, bilateral, last 4 yr ago, all spontaneous."  He or she should also consider VA Pulmonary Clinic records dated in December 1983 that show a diagnosis of asthma with possibility of emphysema.  See also VA medical record dated August 5, 1986, advising of mild COPD.

A rationale for all opinions must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

